124 F.3d 187
Robert Gruber, Theresa Penza, Glenwood Beer Distributors,Inc., Beechwood, Industries, Inc., Ralph Genovese, AlChaney, Brian Miller, Representative Employee Plaintiffs,Paramount Lists, Inc., Representative Employerv.Hubbard, Bert, Karle, Weber, Inc., John Gordon, J. PatrickKarle, Richard M. McClure, Ronald D. Maxwell, Timothy Mehl,William M. Hilbert, J. Boyd Bert, Jr., C. John Weber, III,Buckley Hubbard, Buckley Hubbard, III, Members of
NO. 96-3277
United States Court of Appeals,Third Circuit.
July 18, 1997

1
Appeal From:  W.D.Pa. ,Nos.95cv00063E, 87cv00213E


2
Appeal Dismissed.